



Exhibit 10.10


LEXICON PHARMACEUTICALS, INC.
EQUITY INCENTIVE PLAN
This Plan initially was established as the Lexicon Genetics Incorporated 1995
Stock Option Plan (the “1995 Stock Option Plan”), which was adopted by the Board
and approved by the Company’s stockholders on September 13, 1995. The 1995 Stock
Option Plan was subsequently amended and restated in its entirety and renamed
the Lexicon Genetics Incorporated 2000 Equity Incentive Plan (the “2000 Equity
Incentive Plan”), which was adopted by the Board on February 3, 2000 and
approved by the Company’s stockholders on March 15, 2000 and May 19, 2004. The
2000 Equity Incentive Plan was subsequently amended and restated in its entirety
and renamed the Equity Incentive Plan (the “Equity Incentive Plan”), which was
adopted by the Board on February 27, 2009 and approved by the Company’s
stockholders on April 23, 2009. Subsequent amendments to the Equity Incentive
Plan were adopted by the Board on February 16, 2012 and February 5, 2015 and
approved by the Company’s stockholders on April 26, 2012 and April 23, 2015,
respectively. The terms of this Equity Incentive Plan, as amended, shall
supersede the terms of the 1995 Stock Option Plan and the 2000 Equity Incentive
Plan in their entirety; provided, however, that nothing herein shall operate or
be construed as modifying the terms of an Incentive Stock Option granted under
the 1995 Stock Option Plan or the 2000 Equity Incentive Plan in a manner that
would treat the option as being a new grant for purpose of Section 424(h) of the
Code.
1.
PURPOSES.



(a)ELIGIBLE STOCK AWARD RECIPIENTS. The persons eligible to receive Stock Awards
are the Employees, Directors and Consultants of the Company and its Affiliates.
(b)AVAILABLE STOCK AWARDS. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Bonus Awards, (iv) Restricted Stock Awards, (v) Phantom
Stock Awards and (vi) Stock Appreciation Rights.
(c)GENERAL PURPOSE. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2.
DEFINITIONS.



(a)“AFFILIATE” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
(b)“BOARD” means the Board of Directors of the Company.
(c)“CODE” means the Internal Revenue Code of 1986, as amended.
(d)“COMMITTEE” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).
(e)“COMMON STOCK” means the common stock, par value $.001 per share, of the
Company.
(f)“COMPANY” means Lexicon Pharmaceuticals, Inc. a Delaware corporation.
(g)“CONSULTANT” means any person other than a Director or Employee who is
engaged by the Company or an Affiliate to render consulting or advisory services
and who is compensated for such services.
(h)“CONTINUOUS SERVICE” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service




--------------------------------------------------------------------------------





shall be considered interrupted in the case of any leave of absence approved by
that party, including sick leave, military leave or any other personal leave.
(i)“COVERED EMPLOYEE” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
(j)“DIRECTOR” means a member of the Board of Directors of the Company.
(k)“DISABILITY” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
(l)“EMPLOYEE” means any person (which may include a Director) who is employed by
the Company or an Affiliate.
(m)“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
(n)“FAIR MARKET VALUE” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq Stock Market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.
(ii)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board in such manner as it deems
appropriate and as is consistent with the requirements of section 409A of the
Code.
(o)“INCENTIVE STOCK OPTION” means an option to purchase Common Stock that is
intended to qualify as an incentive stock option within the meaning of Section
422 of the Code and the regulations promulgated thereunder.
(p)“NON-EMPLOYEE DIRECTOR” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent for
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(q)“NONSTATUTORY STOCK OPTION” means an option to purchase Common Stock other
than an Incentive Stock Option.
(r)“OFFICER” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(s)“OPTION” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to Section 6 of the Plan.
(t)“OPTION AGREEMENT” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
(u)“OPTIONHOLDER” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(v)“OUTSIDE DIRECTOR” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits


2

--------------------------------------------------------------------------------





under a tax qualified pension plan), was not an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.
(w)“PARTICIPANT” means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
(x)“PHANTOM STOCK AWARD” means a right to receive shares of Common Stock (or the
Fair Market Value thereof) granted pursuant to Section 7(c) of the Plan.
(y)“PLAN” means this Lexicon Pharmaceuticals, Inc. Equity Incentive Plan.
(z)“RESTRICTED STOCK AWARD” means a right to purchase restricted Common Stock
granted pursuant to Section 7(b) of the Plan.
(aa)“RULE 16B-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b‑3, as in effect from time to time.
(bb)    “SECURITIES ACT” means the Securities Act of 1933, as amended.
(cc)    “STOCK APPRECIATION RIGHT” means a right to receive an amount equal to
any appreciation or increase in the Fair Market Value of Common Stock over a
specified period of time granted pursuant to Section 7(d) of the Plan.
(dd)    “STOCK AWARD” means any right granted under the Plan, including an
Option, a Stock Bonus Award, a Restricted Stock Award, a Phantom Stock Award, or
a Stock Appreciation Right.
(ee)    “STOCK AWARD AGREEMENT” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
(ff)    “STOCK BONUS AWARD” means an award of Common Stock granted pursuant to
Section 7(a) of the Plan.
(gg)    “TEN PERCENT STOCKHOLDER” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
3.
ADMINISTRATION.



(a)ADMINISTRATION BY BOARD. The Board shall administer the Plan unless and until
the Board delegates administration to a Committee, as provided in subsection
3(c).
(b)POWERS OF BOARD. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
(ii)To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
(iii)To amend the Plan or a Stock Award as provided in Section 12.
(iv)To terminate or suspend the Plan as provided in Section 13.


3

--------------------------------------------------------------------------------





(v)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.
(c)DELEGATION TO COMMITTEE.
(i)GENERAL. The Board may delegate administration of the Plan to a Committee or
Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.
(ii)COMMITTEE COMPOSITION WHEN COMMON STOCK IS PUBLICLY TRADED. At such time as
the Common Stock is publicly traded, in the discretion of the Board, a Committee
may consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and/or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (A) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Stock Awards to eligible
persons who are either (1) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award or (2) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code, and/or (B) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.
(d)EFFECT OF BOARD’S DECISION. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.


4.
SHARES SUBJECT TO THE PLAN.



(a)SHARE RESERVE. Subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate ten million
(10,000,000) shares.
(b)REVERSION OF SHARES TO THE SHARE RESERVE. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full or shares of Common Stock issued to a Participant pursuant to
a Stock Award are forfeited to or repurchased by the Company, including any
repurchase or forfeiture caused by the failure to meet a contingency or
condition required for the vesting of such shares, the shares of Common Stock
not issued under such Stock Award or forfeited to or repurchased by the Company
shall revert to and again become available for issuance under the Plan;
provided, however, that shares subject to a Stock Award that are not delivered
to a Participant because (i) such Participant’s right to purchase such shares
subject to an Option are surrendered in payment of the exercise price for other
shares subject to such Option in a “net exercise,” or (ii) such shares are
withheld in satisfaction of the withholding of taxes incurred in connection with
the exercise of an Option or Stock Appreciation Right, or the issuance of shares
under a Stock Bonus Award, Restricted Stock Award or Phantom Stock Award, the
shares so surrendered or withheld shall not remain available for subsequent
issuance under the Plan.
(c)SOURCE OF SHARES. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
(d)SHARES AVAILABLE FOR SPECIFIC STOCK AWARDS. Subject to the provisions of
Section 11 relating to adjustments upon changes in the shares of Common Stock,
the Common Stock that may be issued pursuant to Stock Awards other than Options
and Stock Appreciation Rights shall not exceed in the aggregate three million
five hundred seventy one thousand four hundred twenty eight (3,571,428) shares.


5.
ELIGIBILITY.



(a)ELIGIBILITY FOR SPECIFIC STOCK AWARDS. Incentive Stock Options may be granted
only to Employees. Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.


4

--------------------------------------------------------------------------------





(b)TEN PERCENT STOCKHOLDERS. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.
(c)SECTION 162(m) LIMITATION. Subject to the provisions of Section 11 relating
to adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than four hundred twenty eight
thousand five hundred seventy one (428,571) shares during any calendar year.


6.
OPTION PROVISIONS.



Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
(a)TERM. Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.
(b)EXERCISE PRICE. Subject to the provisions of subsection 5(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted. Notwithstanding the foregoing,
an Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
(c)CONSIDERATION. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board (1) by delivery to the Company of other Common
Stock, (2) according to a deferred payment or other similar arrangement with the
Optionholder, (3) by surrender of Optionholder’s right to purchase shares
subject to an Option (valued, for such purposes, as the Fair Market Value of
such surrendered shares on the date of exercise less the exercise price for such
surrendered shares) in payment of the exercise price for other shares subject to
such Option in a “net exercise” of such Option, or (4) in any other form of
legal consideration that may be acceptable to the Board. At any time that the
Company is incorporated in Delaware, payment of the Common Stock’s “par value,”
as defined in the Delaware General Corporation Law, shall not be made by
deferred payment. In the case of any deferred payment arrangement, interest
shall be compounded at least annually and shall be charged at the minimum rate
of interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.
(d)TRANSFERABILITY. An Incentive Stock Option shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Optionholder only by the Optionholder. A Nonstatutory
Stock Option shall be transferable to the extent provided in the Option
Agreement; provided that, if the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.
(e)VESTING GENERALLY. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary.
(f)TERMINATION OF CONTINUOUS SERVICE. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.


5

--------------------------------------------------------------------------------





(g)EXTENSION OF TERMINATION DATE. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
(h)DISABILITY OF OPTIONHOLDER. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement,) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.
(i)DEATH OF OPTIONHOLDER. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to subsection 6(d), but only within the period
ending on the earlier of (1) the date eighteen (18) months following the date of
death (or such longer or shorter period specified in the Option Agreement) or
(2) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
7.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.



(a)STOCK BONUS AWARDS. Each Stock Bonus Award agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of Stock Bonus Award agreements may change from time to
time, and the terms and conditions of separate Stock Bonus Award agreements need
not be identical, but each Stock Bonus Award agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
(i)CONSIDERATION. A Stock Bonus Award may be granted in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.
(ii)VESTING. Shares of Common Stock awarded under the Stock Bonus Award
agreement may, but need not, be subject to a share repurchase option or
forfeiture restrictions in favor of the Company in accordance with a vesting
schedule to be determined by the Board.
(iii)TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Stock Bonus Award
agreement.
(iv)TRANSFERABILITY. Rights to acquire shares of Common Stock under the Stock
Bonus Award agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Stock Bonus Award agreement, as the
Board shall determine in its discretion, so long as Common Stock awarded under
the Stock Bonus Award agreement remains subject to the terms of the Stock Bonus
Award agreement.
(b)RESTRICTED STOCK AWARDS. Each Restricted Stock Award agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the Restricted Stock Award agreement
may change from time to time, and the terms and conditions of separate
Restricted Stock Award agreements need not be identical, but each Restricted
Stock Award agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:
(i)PURCHASE PRICE. The purchase price under each Restricted Stock Award
agreement shall be such amount as the Board shall determine and designate in
such Restricted Stock Award agreement. Such purchase price shall not be less
than eighty-five percent (85%) of the Common Stock’s Fair Market Value on the
date such award is made or at the time the purchase is consummated.


6

--------------------------------------------------------------------------------





(ii)CONSIDERATION. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Award agreement shall be paid either: (A) in cash at the time
of purchase; (B) at the discretion of the Board, according to a deferred payment
or other similar arrangement with the Participant; or (C) in any other form of
legal consideration that may be acceptable to the Board in its discretion;
provided, however, that at any time that the Company is incorporated in
Delaware, then payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.
(iii)VESTING. Shares of Common Stock acquired under the Restricted Stock Award
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
(iv)TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the Restricted Stock Award agreement.
(v)TRANSFERABILITY. Rights to acquire shares of Common Stock under the
Restricted Stock Award agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Award agreement remains subject to the
terms of the Restricted Stock Award agreement.
(c)PHANTOM STOCK AWARDS. Each Phantom Stock Award agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Phantom Stock Award agreements may
change from time to time, and the terms and conditions of separate Phantom Stock
Award agreements need not be identical, provided, however, that each Phantom
Stock Award agreement shall include (through incorporation of the provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
(i)CONSIDERATION. At the time of grant of a Phantom Stock Award, the Board will
determine the consideration, if any, to be paid by the Participant upon delivery
of each share of Common Stock subject to the Phantom Stock Award. The
consideration to be paid (if any) by the Participant for each share of Common
Stock subject to a Phantom Stock Award may be paid in any form of legal
consideration that may be acceptable to the Board in its sole discretion and
permissible under applicable law.
(ii)VESTING. At the time of the grant of a Phantom Stock Award, the Board may
impose such restrictions or conditions to the vesting of the Phantom Stock Award
as it, in its sole discretion, deems appropriate.
(iii)PAYMENT. A Phantom Stock Award may be settled by the delivery of shares of
Common Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the Phantom
Stock Award agreement.
(iv)DIVIDEND EQUIVALENTS. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Phantom Stock Award, as determined by the
Board and contained in the Phantom Stock Award agreement. At the sole discretion
of the Board, such dividend equivalents may be converted into additional shares
of Common Stock covered by the Phantom Stock Award in such manner as determined
by the Board. Any additional shares covered by the Phantom Stock Award credited
by reason of such dividend equivalents will be subject to all the terms and
conditions of the underlying Phantom Stock Award agreement to which they relate.
(v)TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. Except as otherwise provided
in the applicable Phantom Stock Award agreement, such portion of the Phantom
Stock Award that has not vested will be forfeited upon the Participant’s
termination of Continuous Service.
(vi)TRANSFERABILITY. Rights under the Phantom Stock Award agreement shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the Phantom Stock Award agreement, as the Board shall determine in its
discretion.
(d)STOCK APPRECIATION RIGHTS. Each Stock Appreciation Right agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the Stock Appreciation Right agreements
may change from time to time, and the terms and conditions of separate Stock
Appreciation Right agreements need


7

--------------------------------------------------------------------------------





not be identical, but each Stock Appreciation Right agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
(i)CALCULATION OF APPRECIATION. Each Stock Appreciation Right will be
denominated in shares of Common Stock equivalents. The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of shares of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (ii) an amount (the strike price) that will be determined by the
Board at the time of grant of the Stock Appreciation Right for such number of
shares of Common Stock, provided that the strike price of a Stock Appreciation
Right shall be not less than one hundred percent (100%) of the Fair Market Value
of the Common Stock equal to the number of shares of Common Stock equivalents
subject to the Stock Appreciation Right on the date the Stock Appreciation Right
is granted.
(ii)VESTING. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.
(iii)EXERCISE. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right agreement evidencing such
Stock Appreciation Right.
(iv)PAYMENT. The appreciation distribution in respect to a Stock Appreciation
Right may be paid in cash, shares of Common Stock, a combination of cash and
shares of Common Stock or in any other form of consideration, as determined by
the Board and contained in the Stock Appreciation Right agreement evidencing
such Stock Appreciation Right.
(v)TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. In the event that a
Participant’s Continuous Service terminates, the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
agreement), or (ii) the expiration of the term of the Stock Appreciation Right
as set forth in the Stock Appreciation Right agreement. If, after termination,
the Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right agreement (as
applicable), the Stock Appreciation Right shall terminate.
(vi)TRANSFERABILITY. Rights under the Stock Appreciation Right agreement shall
be transferable by the Participant only upon such terms and conditions as are
set forth in the Stock Appreciation Right agreement, as the Board shall
determine in its discretion.


8.
COVENANTS OF THE COMPANY.



(a)AVAILABILITY OF SHARES. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
(b)SECURITIES LAW COMPLIANCE. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.


9.
USE OF PROCEEDS FROM STOCK.



Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.




8

--------------------------------------------------------------------------------





10.
MISCELLANEOUS.



(a)ACCELERATION OF EXERCISABILITY AND VESTING. The Board shall have the power to
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.
(b)STOCKHOLDER RIGHTS. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.
(c)NO EMPLOYMENT OR OTHER SERVICE RIGHTS. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
(d)INCENTIVE STOCK OPTION $100,000 LIMITATION. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
(e)INVESTMENT ASSURANCES. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
(f)WITHHOLDING OBLIGATIONS. To the extent provided by the terms of a Stock Award
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award; or (iii) delivering to the
Company owned and unencumbered shares of Common Stock.


11.
ADJUSTMENTS UPON CHANGES IN STOCK.



(a)CAPITALIZATION ADJUSTMENTS. If any change is made in the Common Stock subject
to the Plan, or subject to any Stock Award, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and the number of securities subject to the Plan pursuant to
subsection 4(a), the maximum number of securities subject to Stock Awards other
than Options and Stock Appreciation Rights pursuant to subsection 4(d), the
maximum number of securities subject to award to any person pursuant to
subsection 5(c), and the outstanding Stock Awards will be appropriately adjusted
in the class(es) and number of securities and price per share of Common Stock
subject to such outstanding Stock Awards. The Board shall make such adjustments,
and its determination shall be final,


9

--------------------------------------------------------------------------------





binding and conclusive. For clarity, the conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company.
(b)DISSOLUTION OR LIQUIDATION. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.
(c)ASSET SALE, MERGER, CONSOLIDATION OR REVERSE MERGER. In the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the transaction
described in this subsection 11(c) for those outstanding under the Plan). In the
event any surviving corporation or acquiring corporation fails to assume such
Stock Awards or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Stock Awards held by Participants whose
Continuous Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full, and the Stock Awards shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to such event.
12.
AMENDMENT OF THE PLAN AND STOCK AWARDS.



(a)AMENDMENT OF PLAN. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.
(b)STOCKHOLDER APPROVAL. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.
(c)CONTEMPLATED AMENDMENTS. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.
(d)NO IMPAIRMENT OF RIGHTS. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(e)AMENDMENT OF STOCK AWARDS. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.


13.
TERMINATION OR SUSPENSION OF THE PLAN.



(a)PLAN TERM. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
(b)NO IMPAIRMENT OF RIGHTS. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.


14.
EFFECTIVE DATE OF PLAN.



The Plan shall become effective upon its adoption by the Board, but no Stock
Award shall be exercised (or, in the case of a stock bonus, shall be granted)
unless and until the Plan has been approved by the stockholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.


10

--------------------------------------------------------------------------------





15.
CHOICE OF LAW.



The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.




11